 

Exhibit 10.37

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of February
28, 2018, by and among DarioHealth Corp., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506(b) of Regulation D and Rule 903 of Regulation S
promulgated thereunder, the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, the following capitalized terms have the meanings set forth in this
Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“BHCA” shall have the meaning ascribed to such term in Section 3.1(hh).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware, in
the form of Exhibit A attached hereto.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the second
Trading Day following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Shares” shall mean such number of shares of Common Stock issuable to the
Purchaser pursuant to Section 2.1 in lieu of the issuance of the Shares as
otherwise contemplated herein.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

 1 

 

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.

 

“Conversion Shares” shall have the meaning ascribed to such term in the
Certificate of Designation.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(mm).

 

“DVP” shall have the meaning ascribed to such term in Section 2.1.

 

“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(hh).

 

“Filing Date” means the 45th calendar day following the final Closing Date.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Hazardous Material” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means up to 2,000,000 shares of the Company’s Series C
Convertible Preferred Stock issued hereunder having the rights, preferences and
privileges set forth in the Certificate of Designation.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

 2 

 

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.

 

“Registration Statement” means a registration statement covering the resale of
the Conversion Shares, or alternatively, any Common Shares that may be issued by
the Company in lieu of Preferred Stock, and the Warrant Shares, by each
Purchaser.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.

 

“Securities” means the Preferred Stock, the Conversion Shares and/or the Common
Shares, the Warrants and the Warrant Shares, as applicable.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the Preferred Stock issued or issuable to each Purchaser pursuant
to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock). 

 

“Stated Value” means $2.80 per share of Preferred Stock.

 

“Standard Settlement Period” shall have the meaning ascribed to such term in
Section 4.1(c).

 

“Stockholder Approval” means such approval as may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity) from
the stockholders of the Company with respect to the transactions contemplated by
the Transaction Documents relating to the issuance and sale of the Preferred
Stock and/or the issuance of the Conversion Shares.

 

“Subscription Amount” shall mean, as to each Purchaser, the aggregate amount to
be paid for the Securities purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

“Subsidiary” means (i) LabStyle Innovation Ltd., an Israeli company and (ii)
LabStyle Innovations US LLC, a Delaware limited liability company, and
“Subsidiaries” means each Subsidiary collectively.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board or OTCQB
Marketplace operated by OTC Markets Group, Inc. (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement and the Certificate of Designation,
the Warrants, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

 3 

 

 

“Transfer Agent” means VStock Transfer, LLC, the current transfer agent of the
Company, with an address at 18 Lafayette Place, Woodmere, NY 11598, and any
successor transfer agent of the Company.

 

“Warrants” means the Warrant in the form of Exhibit B attached hereto, to
purchase shares of Common Stock at an exercise price of $1.80 per share,
exercisable between six months and eighteen months from the date of issuance.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1           Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, an aggregate
of up to $4,630,000 of Shares and/or Common Shares, and accompanying Warrant,
with an aggregate value for each Purchaser equal to such Purchaser’s
Subscription Amount as set forth on the signature page hereto executed by such
Purchaser. Each Purchaser acknowledges and agrees that the Company may, at its
sole option, in lieu of all or a portion of the Shares, attribute and sell to
each Purchaser Common Shares, with the number of Common Shares to be sold to
each Purchaser, if any, to be determined on a pro rata basis to each Purchaser’s
proportion of the aggregate Subscription Amounts. Prior to Closing, each
Purchaser shall deliver to the Company, via wire transfer of immediately
available funds, pursuant to the wire transfer instructions set forth as Exhibit
C, cash equal to its Subscription Amount, and as of the Closing (i) the Company
shall deliver to each Purchaser the Shares and/or Common Shares, as applicable,
and the Warrants, and (ii) the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Closing, provided that
it shall not be a condition for the Closing as to any Purchaser that any other
Purchaser shall have delivered the items set forth in Section 2.2 to be
delivered by such other Purchaser. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of legal counsel to the Company or such other location as the parties
shall mutually agree (and such Closing may be undertaken remotely by electronic
exchange of documentation).

 

2.2Deliveries.

 

(a)          On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

 

(i)          this Agreement duly executed by the Company;

 

(ii)         within five (5) Business Days of the Closing Date, a stock
certificate evidencing that number of Shares equal to such Purchaser’s
Subscription Amount attributable to Shares pursuant to the Company’s option set
forth in Section 2.1 divided by the Stated Value, registered in the name of such
Purchaser (it being agreed, however, that each Purchaser shall, upon
consummation of each Closing, be the record holder of such Shares), and/or such
number of Common Shares equal to such Purchaser’s Subscription Amount
attributable to Common Shares pursuant to the Company’s option set forth in
Section 2.1 divided by $1.40 per share, registered in the name of such Purchaser
(it being agreed, however, that each Purchaser shall, upon consummation of each
Closing, be the record holder of such Common Shares) or alternatively, such
number of Common Shares entered in book entry with the Transfer Agent; and

 

(iii)        within five (5) Business Days of the Closing Date, the Warrants
registered in the name of such Purchaser such that, in the aggregate, the number
of Warrant Shares exercisable by such Purchaser will be equal to 80% of the
Common Shares issued and/or Conversion Shares issuable to such Purchaser (it
being agreed, however, that each Purchaser shall, upon consummation of each
Closing, be the record holder of such Warrants).

 

(b)          In addition to delivering the Subscription Amount as contemplated
by Section 2.1, which shall be made available for DVP settlement with the
Company or its designee, on or prior to the Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:

 

 4 

 

 

(i)          this Agreement duly executed by such Purchaser; 

  

(ii)         if you are an individual, provide a copy of your photo
identification (e.g., Driver’s License or Passport);

 

(iii)        if you are an Accredited Investor (as defined herein), an executed
copy of the Accredited Investor Questionnaire set forth on Exhibit D-1; and

 

(iv)       any other subscription documents requested by the Company, duly
executed by such Purchaser.

 

2.3           Closing Conditions.

 

(a)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)          the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) on the Closing Date of the representations and
warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be true and correct as of such date);

 

(ii)         all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and

 

(iii)        the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.

 

(b)          The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

 

(i)          the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein, which shall be true and correct as of such specified
date);

 

(ii)         all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;

 

(iii)        the Company shall have received all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities;

 

(iv)        there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 

(v)         if any Shares are to be issued hereunder, the Company shall have
filed the Certificate of Designation with the Secretary of State of Delaware;

 

(vi)        from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing; and

 

 5 

 

 

(vii)       the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties (which shall be true and correct as of the date hereof and as of the
Closing Date) to each Purchaser:

 

(a)          Subsidiaries. The Subsidiaries are the only direct or indirect
subsidiaries of the Company. The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

(b)          Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder and to issue the
Securities in accordance with the term hereof and thereof. The execution and
delivery of this Agreement and each of the other Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith, other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

 6 

 

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment,
anti-dilution or similar adjustments, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of clause (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.6 of this Agreement,
(ii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Common Shares,
Conversion Shares and Warrant Shares for trading thereon in the time and manner
required thereby, (iii) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws and
(iv) Stockholder Approval (collectively, the “Required Approvals”).

 

(f)           Issuance of the Securities; Registration. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents, the Warrant
Shares, when paid for and issued in accordance with the terms of the Warrants,
will be validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents, and the Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Conversion
Shares and the Warrant Shares.

 

(g)          Capitalization. As of the date hereof the authorized capital stock
of the Company consists of (i) 160,000,000 shares of Common Stock, of which,
14,185,645 are issued and outstanding, and 6,171,470 shares are reserved for
issuance pursuant to securities exercisable or exchangeable for, or convertible
into, shares of Common Stock (other than the Warrants) and (ii) 5,000,000 shares
of preferred stock, of up to which 2,200,000 shall be designated as Series C
Convertible Preferred Stock prior to Closing, and no shares of preferred stock
are outstanding immediately prior to closing. No shares of Common Stock are held
in treasury. All of such outstanding shares are duly authorized and have been,
or upon issuance will be, validly issued and are fully paid and nonassessable.
As a result of the purchase and sale of the Securities, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock or the capital
stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary. The issuance and sale of the Securities will not
obligate the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. There are no outstanding
securities or instruments of the Company or any Subsidiary that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary. The Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement. All of the outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities,
except where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except for
the Stockholder Approval for the issuance of the Conversion Shares, no further
approval or authorization of any stockholder, the Board of Directors or others
is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 

 7 

 

 

(h)          SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

  

(i)          Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option or incentive plans. The Company does not have pending before the
Commission any request for confidential treatment of information. Except for the
issuance of the Securities contemplated by this Agreement, no event, liability,
fact, circumstance, occurrence or development has occurred or exists or is
reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made.

 

 8 

 

 

(j)          Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor, to the Company’s knowledge, any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(k)          Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(l)          Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety (including Health
Insurance Portability and Accountability Act of 1996, as applicable to the
Company), product quality and safety and employment and labor matters, except in
each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(m)          Environmental Laws.    The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

 9 

 

 

(n)          Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(o)          Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance in all material respects.

 

(p)          Intellectual Property. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Except as set forth
on Schedule 3.1(p) of the Disclosure Schedule, none of, and neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of, the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Company, all such Intellectual Property Rights
are enforceable. With the possible exception of one third-party company that is
selling a product that may infringe the Company's patent rights, to the
knowledge of the Company, there is no existing infringement by another Person of
any of the Intellectual Property Rights. The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties. The Company, and to the Company’s
knowledge its patent counsel, have complied with the duty of candor and good
faith in dealing with the U.S. Patent and Trademark Office and any similar
duties in dealing with similar foreign intellectual property office. There are
no material defects in the preparation and filing of any of the Company’s
patents and patent applications. The Company is not obligated to pay a royalty,
grant a license, or provide other consideration to any third party in connection
with the Intellectual Property Rights. The Company has not infringed (or would
infringe) or otherwise violated (or would violate) any intellectual property
rights of any third party by conducting its business in the manner in which it
is contemplated as set forth in the SEC Reports.

 

(q)          Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

 10 

 

 

(r)          Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

(s)          Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(t)          Certain Fees. Except as disclosed in writing to a Purchaser, no
brokerage or finder’s fees or commissions are or will be payable by the Company
or any Subsidiary to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(u)          Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(v)         Registration Rights. Except as disclosed in the SEC Reports, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company or any Subsidiary.

 

 11 

 

 

(w)          Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the
twelve (12) months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements. The Common Stock is
currently eligible for electronic transfer through the Depository Trust Company
or another established clearing corporation and the Company is current in
payment of the fees to the Depository Trust Company (or such other established
clearing corporation) in connection with such electronic transfer.

 

(x)          Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information which is not otherwise disclosed in the SEC Reports. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true correct and and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve (12) months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.

 

(y)          No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act , or (ii) any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.

 

(z)          Tax Status. Except for matters that would not, individually, or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(aa)         No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other (i) “accredited
investors” within the meaning of Rule 501 under the Securities Act, and (an
“Accredited Investor”) and (ii) “non-US persons” as defined in Regulation S as
promulgated under the Securities Act.

 

 12 

 

 

(bb)         Foreign Corrupt Practices. Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any director, officer,
employee, agent or other person acting on behalf of the Company or any
Subsidiary, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated in any material respect any provision of FCPA.

 

(cc)         Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(dd)         Acknowledgement Regarding Purchaser’s Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(e) and 4.5 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities and (z) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

(ee)         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has: (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent or finders in connection with
the placement of the Securities.

 

(ff)           Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

 

(gg)         U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.

  

 13 

 

 

(hh)         Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve. Neither
the Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ii)          Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no Action or Proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company and any Subsidiary with respect to the Money Laundering
Laws is pending or, to the knowledge of the Company or any Subsidiary,
threatened.

 

(jj)          Application of Takeover Protections; Rights Agreement. The Company
and its Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation, Bylaws or other organizational documents
or the laws of the jurisdiction of its formation which is or could become
applicable to any Purchaser as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and any Purchaser's ownership of the Securities. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.

 

(kk)         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(ll)          Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.

 

(mm)      No Disqualification Events. With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.

  

(nn)        [RESERVED]

 

(oo)        Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, reasonably be expected to become a Disqualification Event
relating to any Issuer Covered Person, in each case of which it is aware.

 

 14 

 

 

(pp)         Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). After
giving effect to the receipt by the Company of the proceeds from the sale of the
Securities hereunder, the Company has no knowledge of any facts or circumstances
which lead it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction within one year
from the Closing Date.

 

(qq)         Accountants. Kost Forer Gabbay & Kasierer, a member of Ernst &
Young Global, which has delivered its report with respect to the audited
financial statements and schedules included in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2016 is, to the Company's knowledge,
an independent registered public accounting firm with respect to the Company as
required by the Securities Act and the Exchange Act.

 

(rr)         Regulation of Medical Devices. Company and each Subsidiary (i)
possesses all certificates, authorizations, approvals, clearances, licenses,
registrations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business as presently conducted
(“Medical Device Permits”), including, without limitation, all Medical Device
Permits required by the United States Food and Drug Administration or any other
federal, state or foreign agencies or bodies engaged in the regulation of
Medical Devices (a "Regulatory Agency"), (ii) is in compliance with all Medical
Device Permits and all Applicable Laws and Requirements (defined below)
pertaining to its business as presently conducted, except where such
non-compliance is not reasonably expected to result in a Material Adverse
Effect, and (iii) has not received any notice of proceedings relating to the
revocation or modification of any such Medical Device Permit, except for any
revocation or modification that is not reasonably expected to result in a
Material Adverse Effect. There is no pending, completed or, to the Company's
knowledge, threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from any Regulatory Agency which (i) contests the premarket
clearance, licensure, registration, or approval of, the uses of, the
distribution of, the manufacturing or packaging of, the testing of, the storage
of, the sale of, or the labeling and promotion of any Medical Device, (ii)
withdraws its approval of, requests the recall, suspension, or seizure of, or
withdraws or orders the withdrawal of advertising or sales promotional materials
relating to, any Medical Device, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
or manufacturing at any facility of the Company or any of its Subsidiaries or
any facility at which a product of the Company or a component of any such
product is produced or manufactured, (v) enters or proposes to enter into a
consent decree of permanent injunction with the Company or any of its
Subsidiaries, or (vi) otherwise alleges any violation of any Applicable Laws and
Rules (as defined below) by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
Neither the Company not any Subsidiary has been informed by any Regulatory
Agency that such Regulatory Agency will prohibit the marketing, sale, license or
use in any jurisdiction of any product proposed to be developed, produced or
marketed by the Company and its Subsidiaries nor has any Regulatory Agency
expressed to the Company or any Subsidiary any concern as to approving or
clearing for marketing any product being developed or proposed to be developed
by the Company and its Subsidiaries, and the Company and its Subsidiaries have
not received any information from any Regulatory Agency which would reasonably
be expected to lead to such actions.

 

 15 

 

 

(ss)         Clinical Trials. The clinical, pre-clinical and other studies and
tests conducted by or on behalf of or sponsored by the Company or its
Subsidiaries were and, if still pending, are being conducted in compliance with
all applicable statutes, laws, rules, regulations, policies, guidelines and
protocols, as applicable (including, without limitation, those administered or
issued by any applicable Regulatory Agency, including the relevant guidelines of
the Israeli Ministry of Health) (collectively, “Applicable Laws and Rules”),
except for any non-compliance that is not reasonably expected to result in a
Material Adverse Effect. Neither the Company nor its Subsidiaries has received
any written notices from any Regulatory Agency with respect to any ongoing
clinical or pre-clinical studies or tests requiring the termination, suspension
or modification of such studies or tests, except for any termination, suspension
or modification that is not reasonably expected to result in a Material Adverse
Effect.

 

3.2           Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein, in which case they shall be accurate as of such date):

 

(a)          Organization; Authority. Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and (where such concept
is applicable) in good standing under the laws of the jurisdiction of its
incorporation or formation with full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of the Transaction Documents and performance by such Purchaser of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of such Purchaser. Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)          Understandings or Arrangements. Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws).

 

(c)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be a “non-US person” as defined in Regulation
S (“Regulation S”) as promulgated under the Securities Act and/or an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act.

 

(d)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment. Such Purchaser
acknowledges that as of the date hereof, the Company has very limited financial
resources, and thus an investment in the Securities is subject to significant
risk.

 

 16 

 

 

(e)          Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. 

 

(f)          Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, such Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly, executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement or to such Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal counsel and other advisors, employees,
agents and Affiliates, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for the
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to locating or borrowing
shares in order to effect Short Sales or similar transactions in the future.

 

(g)          General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar,
or, to the knowledge of such Purchaser, any other general solicitation or
general advertisement.

  

(h)          Other Company Holdings. As of the Closing Date, and prior to the
consummation of the transactions contemplated by this Agreement, such Purchaser
is not, collectively with its Affiliates or any Person with whom such Purchaser
is acting in concert, a holder of Common Stock or Common Stock Equivalents in an
amount equal to more than 9.99% of the outstanding shares of Common Stock
(assuming full exercise or conversion of any such Common Stock Equivalents).

 

(i)          Additional Representations and Warranties of Accredited Investors.
Each Purchaser indicating that such Purchaser is an Accredited Investor on its
signature page to this Agreement, severally and not jointly, shall complete the
Accredited Investor Questionnaire set forth on Exhibit D-1.

 

(j)          Additional Representations and Warranties of Non-U.S. Persons. Each
Purchaser indicating that it is not a U.S. person on its signature page to this
Agreement, severally and not jointly, further makes the representations and
warranties to the Company set forth on Exhibit D-2.

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.

 

 17 

 

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1           Removal of Legends.

 

(a)          The Securities may only be disposed of in compliance with U.S.
state and U.S. federal securities laws. In connection with any transfer of
Securities other than pursuant to an effective Registration Statement or Rule
144, to the Company or to an Affiliate of a Purchaser or in connection with a
pledge as contemplated in Section 4.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of a Purchaser under this Agreement.

 

(b)          The Purchasers agree to the imprinting, so long as required by this
Section 4.1, of a legend on the Securities substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):

 

 

“[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE] HAS [NOT] BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL
HAVE RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES [AND
THE SECURITIES ISSUABLE UPON [CONVERSION] OF THIS SECURITY] UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.”

 

Each certificate representing the Securities, if such securities are being
offered to Purchasers in reliance upon Regulation S, shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):

 

“[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE] HAS [NOT] BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH
SECURITIES [AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY] NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT THE
PROVISIONS OF REGULATION S HAVE BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (3) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES [OR THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS SECURITY] MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED
IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

 18 

 

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities.

 

(c)          Certificates evidencing the Securities shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Securities pursuant to
Rule 144 or (iii) if such Securities are eligible for sale under Rule 144 or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent or the Purchaser promptly if required by the
Transfer Agent to effect the removal of the legend hereunder, or if requested by
a Purchaser, respectively. If there is an effective registration statement to
cover the resale of the Securities, or if such Securities may be sold under Rule
144 or if such legend is not otherwise required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission) then such Securities shall be issued free of all
legends. The Company agrees that following such time as such legend is no longer
required under this Section 4.1(c), the Company will, no later than the earlier
of (i) two (2) Trading Days and (ii) the number of Trading Days comprising the
Standard Settlement Period (as defined below) following the delivery by a
Purchaser to the Company or the Transfer Agent of a certificate representing
Securities, as applicable, issued with a restrictive legend (such second (2nd)
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4. Certificates for Securities subject to
legend removal hereunder shall be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company System as directed by such Purchaser. As used herein,
“Standard Settlement Period” means the standard settlement period, expressed in
a number of Trading Days, on the Company’s primary Trading Market with respect
to the Common Stock as in effect on the date of delivery of a certificate
representing Securities issued with a restrictive legend.

 

(d)          Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.

 

4.2           Furnishing of Information. Until the time that no Purchaser is an
“affiliate” (as defined under Rule 144) of the Company, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act even if the Company is not then
subject to the reporting requirements of the Exchange Act.

 

 19 

 

 

4.3           Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

4.4           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for working capital and general corporate
purposes and shall not use such proceed: (a) for the satisfaction of any portion
of the Company’s debt (other than payment of trade payables in the ordinary
course of the Company’s business and prior practices), (b) for the redemption of
any Common Stock or Common Stock Equivalents, (c) for the settlement of any
outstanding litigation or (d) in violation of FCPA or OFAC regulations.

 

4.5           Certain Transactions and Confidentiality. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it,
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any purchases or sales, including Short Sales, of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced.  Each Purchaser, severally and not
jointly with the other Purchasers, and the Company covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company, it will maintain the confidentiality of the existence and terms
of this transaction and the information included in the Transaction Documents.

 

4.6           Securities Laws Disclosure; Publicity. The Company shall file a
Current Report on Form 8-K, including the Transaction Documents as exhibits
thereto, with the Commission within the time required by the Exchange Act. From
and after the issuance of such Current Report on Form 8-K, the Company
represents to the Purchasers that it shall have publicly disclosed all material,
non-public information delivered to any of the Purchasers by the Company or any
of its Subsidiaries, or any of their respective officers, directors, employees
or agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon the filing of such Current Report on Form
8-K, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
agents, employees or Affiliates on the one hand, and any of the Purchasers or
any of their Affiliates on the other hand, shall terminate. The Company and each
Purchaser shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (a) as required by federal securities law in connection with
the filing of final Transaction Documents with the Commission and (b) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b).

 

4.7           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

 20 

 

 

4.8           Listing of Common Stock. The Company hereby agrees to use
reasonable best efforts to maintain the listing or quotation of the Common Stock
on the Trading Market on which it is currently listed, and concurrently with the
Closing, the Company shall apply to list or quote all of the Conversion Shares
and/or Common Shares, as applicable, on such Trading Market and promptly secure
the listing of all of the Conversion Shares and/or Common Shares, as applicable,
on such Trading Market. The Company further agrees, if the Company applies to
have the Common Stock traded on any other Trading Market, it will then include
in such application all of the Conversion Shares and/or Common Shares, as
applicable, and will take such other action as is necessary to cause all of the
Conversion Shares and/or Common Shares, as applicable, to be listed or quoted on
such other Trading Market as promptly as possible. The Company will then take
all action reasonably necessary to continue the listing and trading of its
Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market. The Company agrees to maintain the eligibility of the Common
Stock for electronic transfer through the Depository Trust Company or another
established clearing corporation, including, without limitation, by timely
payment of fees to the Depository Trust Company or such other established
clearing corporation in connection with such electronic transfer.

 

4.9           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
which shall be disclosed pursuant to Section 4.6, the Company covenants and
agrees that neither it, nor any other Person acting on its behalf will provide
any Purchaser or its agents or counsel with any information that constitutes, or
the Company reasonably believes constitutes, material non-public information,
unless prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such Purchaser shall not have any duty of confidentiality to the
Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable law.
To the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

4.10         Indemnification by Company. Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is solely based upon a material breach
of such Purchaser Party’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Purchaser Party
may have with any such stockholder or any violations by such Purchaser Party of
state or federal securities laws or any conduct by such Purchaser Party which is
finally judicially determined to constitute fraud, gross negligence, willful
misconduct or malfeasance) or (c) in connection with any registration statement
of the Company providing for the resale by the Purchasers of the Securities, the
Company will indemnify each Purchaser Party, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses, as incurred, arising out of or relating to (i) any untrue or
alleged untrue statement of a material fact contained in such registration
statement, any prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading, except to the extent, but only to the extent, that
such untrue statements or omissions are based solely upon information regarding
such Purchaser furnished in writing to the Company by such Purchaser expressly
for use therein, or (ii) any violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder
in connection therewith. If any action shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Purchaser Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (x)
the employment thereof has been specifically authorized by the Company in
writing, (y) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (z) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (1) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (2) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.
The indemnification required by this Section 4.10 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.

 

 21 

 

 

4.11         Reservation of Common Stock; Shareholder Approval. As of the date
hereof, the Company has reserved and the Company shall continue to reserve and
keep available at all times, free of preemptive rights, a sufficient number of
shares of Common Stock for the purpose of enabling the Company to issue the
Warrant Shares, the Conversion Shares and/or Common Shares, as applicable,
pursuant to this Agreement. If any Shares are issued pursuant to the terms
hereof, the Company shall hold a special meeting of stockholders (which may also
be at the annual meeting of shareholders) at the earliest practical date after
the date hereof, and in any event within 135 days following the date hereof
(“Shareholder Approval Deadline”), for the purpose of obtaining Stockholder
Approval, with the recommendation of the Company’s Board of Directors that such
proposal be approved, and the Company shall solicit proxies from its
shareholders in connection therewith in the same manner as all other management
proposals in such proxy statement and all management-appointed proxyholders
shall vote their proxies in favor of such proposal. The Company shall use its
best efforts to obtain such Stockholder Approval if applicable. If any Shares
are issued pursuant to the terms hereof, if the Company does not obtain
Stockholder Approval at the first meeting, the Company shall call a meeting
every 90 days thereafter to seek Stockholder Approval until the earlier of the
date Stockholder Approval is obtained or the Preferred Stock is no longer
outstanding.

 

4.12         Form D; Blue Sky Filings. The Company agrees to timely file a Form
D, if required by applicable law, with respect to the Securities as required
under Regulation D and to provide a copy thereof, promptly upon request of any
Purchaser. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for sale to the Purchasers at the Closing under applicable securities
or “Blue Sky” laws of the states of the United States and shall provide evidence
of such actions promptly upon request of any Purchaser.

 

4.13         Registration Rights. On or prior to the Filing Date, the Company
shall prepare and file with the Commission a Registration Statement for a resale
offering to be made on a continuous basis. The Company shall use its
commercially best efforts to cause the Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof (but in no event later than the 60th day following the filing of the
registration statement) and shall use its commercially best efforts to keep such
Registration Statement, with respect to each Purchaser, continuously effective
under the Securities Act until the earlier to occur of (i) the date on which
such Purchaser may sell the Securities then held in compliance with Rule 144, or
(ii) all Securities covered by the Registration Statement have been sold by such
Purchaser.

 

 22 

 

 

4.14         Provision by Purchasers of Certain Information in Connection with
the Registration Statement. Each Purchaser agrees to furnish to the Company in
writing (i) such information as the Company may reasonably request for use in
connection with the Registration Statement within five (5) business days after
receipt of a request therefor, and (ii) a completed Selling Stockholder
Questionnaire in the form attached hereto as Annex A (the “Selling Stockholder
Questionnaire”), concurrently with the Purchaser's subscription for the
Securities. Each Purchaser as to which any Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Purchaser not materially misleading.

 

4.15         Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

4.16         Exercise Procedures. The form of Notice of Exercise included in the
Warrant sets forth the totality of the procedures required of the Purchasers in
order to exercise the Warrant.

 

ARTICLE V.

MISCELLANEOUS

 

5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before 5:00 p.m., New York time, on March 31, 2018, provided, however, that
such termination will not affect the right of any party to sue for any breach by
any other party (or parties).

 

5.2           Fees and Expenses. Except as expressly set forth in the
Transaction Documents, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any conversion
or exercise notice delivered by a Purchaser), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers.

 

5.3           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.4           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email attachment as set forth on the signature pages attached hereto (or,
with respect to an assignee or transferee of Securities as contemplated by
Section 5.7, at the contact information of such Person provided to the Company
in connection with such assignment or transfer) at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or email attachment as set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth on the signature pages attached hereto. To the extent that any notice
provided pursuant to any Transaction Document constitutes, or contains,
material, non-public information regarding the Company or any Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.

 

 23 

 

 

5.5           Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers which purchased more
than 50.0% of the based on the initial Subscription Amounts hereunder or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought, provided that if any amendment, modification or waiver
disproportionately and adversely impacts a Purchaser (or group of Purchasers),
the consent of such disproportionately impacted Purchaser (or group of
Purchasers) shall also be required. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right. Any proposed amendment or waiver that
disproportionately, materially and adversely affects the rights and obligations
of any Purchaser relative to the comparable rights and obligations of the other
Purchasers shall require the prior written consent of such adversely affected
Purchaser, Any amendment effected in accordance with accordance with this
Section 5.5 shall be binding upon each Purchaser and holder of Securities and
the Company.

 

5.6           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing, as a pre-condition to such assignment or transfer,
to be bound, with respect to the transferred Securities, by the provisions of
the Transaction Documents that apply to the “Purchasers.”

 

5.8           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10 and this
Section 5.8.

 

5.9           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflicts of law
thereof.

 

5.10         Arbitration of Claims. Any dispute, controversy or claim arising in
relation to this this Agreement or any Transaction Document, including with
regard to their validity, invalidity, breach, enforcement or termination, will
be referred to a single arbitrator, who shall be appointed by the Head of the
Israel Bar Association. The arbitrator will not be bound by rules of evidence or
procedure and will give the reasons for his or her judgment in writing. Any such
arbitration shall be conducted in Tel Aviv, Israel. The arbitrator's decision
shall be final and enforceable in any court. This Section 5.10 shall constitute
an arbitration agreement between the parties.

 

5.11         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

 24 

 

 

5.13         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

 

5.14         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

5.15         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.

 

5.16         Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.17         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.18         WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

 25 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

DARIOHEALTH CORP.         By:       Name: Erez Raphael     Title: Chairman and
CEO  

 

Address for Notice:   9 Halamish Street Caesarea Industrial Park 3088900, Israel
Fax Number: +(972)-(4) 770 4060   With a copy to (which shall not constitute
notice):   ZAG/S&W LLP 1633 Broadway New York, NY 10019 Fax Number: (212)
660-3001 Attention: Oded Har-Even, Esq.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 26 

 

 

PURCHASER SIGNATURE PAGES

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Subscription Amount: $___________

  

U.S. Domestic Purchaser (please check): ______

 

Non-U.S. Purchaser (please check): ______

 

If Investor is an entity, sign here:             (Name of entity)         By:  
        Name:           Title:           EIN/Social
Security Number:             If Investor is an individual, sign here:        
Signature:           Print Name:    

 

PLEASE COMPLETE FOLLOWING INFORMATION FOR NOTICES:

 

Email Address:           Facsimile Number:     

 

Address for Notice to Investor:

 

Address for Delivery of Securities to Investor (if not same as address for
notice):

 

 27 

 

 

Exhibit A

 

Certificate of Designation

 

See attached.

 

 A-1 

 

 

Exhibit B

 

Form of Warrant

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THIS SECURITY UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

Warrant No. __________ February [___], 2018

 

DARIOHEALTH CORP.

Common Stock Purchase Warrant

 

THIS CERTIFIES THAT, for value received, [___________________________] (the
“Holder”), is entitled to subscribe for and purchase, at the Exercise Price (as
defined below), from DarioHealth Corp., a Delaware corporation (the “Company”),
shares of the Company’s common stock, par value $0.0001 (the “Common Stock”), at
any time from August [__], 2018 and prior to 5:00 p.m., New York time, on August
[__], 2020 (the “Warrant Exercise Term”).

 

This Warrant is issued in accordance with, and subject to, the terms and
conditions described in the Securities Purchase Agreement, dated February [__],
2018, between the initial Holder and the Company (the “Purchase Agreement”)
entered into in connection with the private placement offering of securities of
the Company (the “Offering”) described in the Purchase Agreement.

 

All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Purchase Agreement.

 

This Warrant is subject to the following terms and conditions:

 

1.             Shares. The Holder has, subject to the terms set forth herein,
the right to purchase up to an aggregate of [      ] shares of Common Stock (the
“Warrant Shares”) at a per share exercise price of $1.80, subject to adjustment
as provided for herein (the “Exercise Price”).

 

2.Exercise of Warrant.

 

(a)         Exercise. This Warrant may be exercised by the Holder at any time
during the Warrant Exercise Term, in whole or in part, by delivering the notice
of exercise attached as Exhibit A hereto (the “Notice of Exercise”), duly
executed by the Holder to the Company at its principal office, or at such other
office as the Company may designate, accompanied by payment, by wire transfer of
immediately available funds to the order of the Company to an account designated
by the Company, of the amount obtained by multiplying the number of Warrant
Shares designated in the Notice of Exercise by the Exercise Price (the “Purchase
Price”). For purposes hereof, “Exercise Date” shall mean the date on which all
deliveries required to be made to the Company upon exercise of this Warrant
pursuant to this Section 2(a) shall have been made. The Holder shall not be
required to deliver the original Warrant in order to effect an exercise
hereunder. No originals of the Notice of Exercise shall be required to be
delivered, nor shall any medallion guarantee (or any other type of guarantee or
notarization) of any Notice of Exercise shall be required.

 

   

 

 

(b)         Issuance of Certificates. As soon as practicable after the exercise
of this Warrant, in whole or in part, in accordance with Section 2(a) hereof
(and in no event later than two (2) Trading Days following the delivery of the
Notice of Exercise), the Company, at its expense, shall cause to be issued in
the name of and delivered to the Holder: (i) a certificate or certificates for
(or, if applicable, by delivery through the facilities of the Depository Trust
Company in electronic form of) the number of fully paid and non-assessable
Warrant Shares to which the Holder shall be entitled upon such exercise and, if
applicable, (ii) a new warrant of like tenor to purchase all of the Warrant
Shares that may be purchased pursuant to the portion, if any, of this Warrant
not exercised by the Holder. The Holder shall for all purposes hereof be deemed
to have become the Holder of record of such Warrant Shares on the date on which
the Notice of Exercise and payment of the Purchase Price in accordance with
Section 2(a) hereof were delivered and made, respectively, irrespective of the
date of delivery of such certificate or certificates, except that if the date of
such delivery, notice and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
record of such Warrant Shares at the close of business on the next succeeding
date on which the stock transfer books are open.

 

(c)         Taxes. The issuance of the Warrant Shares upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
Warrant Shares, shall be made without charge to the Holder for any tax or other
charge of whatever nature in respect of such issuance and the Company shall bear
any such taxes in respect of such issuance.

 

(d)         Cashless Exercise. If at the time of exercise hereof there is no
effective registration statement registering, or the prospectus contained
therein is not available for the issuance of the Warrant Shares to the Holder,
then this Warrant may also be exercised, in whole or in part, at such time by
means of a “cashless exercise” in which the Holder shall be entitled to receive
a number of Warrant Shares equal to the quotient obtained by dividing [(A-B)
(X)] by (A), where:

 

(A) =   as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of Common Stock on the principal Trading Market as
reported by Bloomberg L.P. as of the time of the Holder’s execution of the
applicable Exercise Notice if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter pursuant to Section 2(a) hereof or (iii) the VWAP on the date of the
applicable Notice of Exercise if the date of such Notice of Exercise is a
Trading Day and such Notice of Exercise is both executed and delivered pursuant
to Section 1(a) hereof after the close of “regular trading hours” on such
Trading Day;     (B) =   the Exercise Price of this Warrant, as adjusted
hereunder; and     (X) =   the number of Warrant Shares that would be issuable
upon exercise of this Warrant in accordance with the terms of this Warrant if
such exercise were by means of a cash exercise rather than a cashless exercise.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the registered characteristics of the
Warrants being exercised. The Company agrees not to take any position contrary
to this Section 2(d).

 

   

 

 

“Bid Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the bid price of the Common Stock for the time in question
(or the nearest preceding date) on the Trading Market on which the Common Stock
is then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b) if
OTCQB or OTCQX is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on OTCQB or OTCQX as
applicable, (c) if the Common Stock is not then listed or quoted for trading on
OTCQB or OTCQX and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holders of a majority in interest of the
Warrants then outstanding and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Company and reasonably
acceptable to Holders holding Warrants to acquire a majority of the Warrant
Shares issuable pursuant to the Warrants that were originally issued by the
Company on the Issue Date, the fees and expenses of which shall be paid by the
Company.

 

Without limiting the rights of a Holder to receive Warrant Shares on a “cashless
exercise”, in no event will the Company be required to net cash settle a Warrant
exercise.

 

   

 

 

(e)         Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s Affiliates
(as defined in Rule 405 under the Securities Act), and any other Persons acting
as a group together with the Holder or any of the Holder’s Affiliates (such
Persons, “Attribution Parties”)), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates and Attribution Parties shall include the number
of shares of Common Stock issuable upon exercise of this Warrant with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which would be issuable upon (i) exercise of the remaining,
nonexercised portion of this Warrant beneficially owned by the Holder or any of
its Affiliates or Attribution Parties and (ii) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
shares of Common Stock, including, without limitation, any debt, preferred
stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, shares of Common Stock (collectively, “Common Stock
Equivalents”)) subject to a limitation on conversion or exercise analogous to
the limitation contained herein beneficially owned by the Holder or any of its
Affiliates or Attribution Parties. Except as set forth in the preceding
sentence, for purposes of this Section 2(e), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to the Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 2(e) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder together with any Affiliates and Attribution
Parties) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of a Holder, the Company shall within two Trading Days confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its Affiliates or
Attribution Parties since the date as of which such number of outstanding shares
of Common Stock was reported. The “Beneficial Ownership Limitation” shall be
[4.99%/9.99%] of the number of shares of Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock issuable upon
exercise of this Warrant. The Holder, upon notice to the Company, may increase
or decrease the Beneficial Ownership Limitation provisions of this Section 2(e),
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon exercise of this Warrant held by
the Holder and the provisions of this Section 2(e) shall continue to apply. Any
increase in the Beneficial Ownership Limitation will not be effective until the
61st day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

 

3.Adjustment of Exercise Price.

 

(a)         Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of shares of Common Stock are permitted to sell, tender or exchange
their shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding shares of Common Stock, (iv) the
Company, directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the shares of Common
Stock or any compulsory stock exchange pursuant to which the shares of Common
Stock are effectively converted into or exchanged for other securities, cash or
property, or (v) the Company, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person or group of Persons
whereby such other Person or group acquires more than 50% of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination) (each a “Fundamental Transaction”),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Fundamental Transaction, at
the option of the Holder (without regard to any limitation in Section 2(e) on
the exercise of this Warrant), shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 2(e) on the
exercise of this Warrant). For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of shares of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transactioncause any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) to assume in writing all of
the obligations of the Company under this Warrant and the other Transaction
Documents in accordance with the provisions of this Section 3(e) pursuant to
written agreements in customary form and shall, at the option of the Holder,
deliver to the Holder in exchange for this Warrant a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to this Warrant which is exercisable for a corresponding number of
shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction, and with an exercise price which
applies the exercise price hereunder to such shares of capital stock (but taking
into account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being protecting the
economic value of this Warrant immediately prior to the consummation of such
Fundamental Transaction). Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant and the other Transaction Documents referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Warrant and the other Transaction Documents with the same effect as
if such Successor Entity had been named as the Company herein.

 

   

 

 

(b)         Adjustments for Split, Subdivision or Combination of Shares. If
while this Warrant, or any portion hereof, remains outstanding and unexpired the
Company shall subdivide (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
subject to acquisition hereunder, then, upon the effective date of such
subdivision, the Exercise Price in effect immediately prior to such subdivision
will be proportionately reduced and the number of shares of Common Stock subject
to acquisition upon exercise of the Warrant will be proportionately increased.
If the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
subject to acquisition hereunder, then, upon the effective date of such
combination, the Exercise Price in effect immediately prior to such combination
will be proportionately increased and the number of shares of Common Stock
subject to acquisition upon exercise of the Warrant will be proportionately
decreased.

 

(c)         Subsequent Rights Offerings. In addition to any adjustments pursuant
to Section 3(b) above, if at any time the Company grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then, upon any exercise of this Warrant, the
Holder will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder could have acquired if
the Holder had held the number of shares of Common Stock acquirable upon
complete exercise of this Warrant (without regard to any limitations on exercise
hereof, including without limitation, the Beneficial Ownership Limitation)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however, to the extent
that the Holder’s right to participate in any such Purchase Right would result
in the Holder exceeding the Beneficial Ownership Limitation, then the Holder
shall not be entitled to participate in such Purchase Right to such extent (or
beneficial ownership of such shares of Common Stock as a result of such Purchase
Right to such extent) and such Purchase Right to such extent shall be held in
abeyance for the Holder until such time, if ever, as its right thereto would not
result in the Holder exceeding the Beneficial Ownership Limitation).

 

   

 

 

(d)          Pro Rata Distributions. During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) other than a
dividend or other distribution of the type described in Section 3(b) above (a
“Distribution”), at any time after the issuance of this Warrant, then, upon any
exercise of this Warrant, the Holder shall be entitled to participate in such
Distribution to the same extent that the Holder would have participated therein
if the Holder had held the number of shares of Common Stock acquirable upon
complete exercise of this Warrant (without regard to any limitations on exercise
hereof, including without limitation, the Beneficial Ownership Limitation)
immediately before the date of which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distribution would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Distribution to such extent (or in the beneficial ownership
of any shares of Common Stock as a result of such Distribution to such extent)
and the portion of such Distribution shall be held in abeyance for the benefit
of the Holder until such time, if ever, as its right thereto would not result in
the Holder exceeding the Beneficial Ownership Limitation).

 

(e)          Notice of Adjustments. Upon any adjustment of the Exercise Price
and any increase or decrease in the number of Warrant Shares purchasable upon
the exercise of this Warrant, then, and in each such case, the Company, within
15 days thereafter, shall give written notice thereof to the Holder at the
address of such Holder as shown on the books of the Company, which notice shall
state the Exercise Price as adjusted and, if applicable, the increased or
decreased number of Warrant Shares purchasable upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation of each.

 

4.            Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be delivered in accordance
with Section 5.4 of the Purchase Agreement.

 

5.            Legends. Unless the Warrant Shares are registered for resale with
the Commission, each certificate evidencing the Warrant Shares issued upon
exercise of this Warrant shall be stamped or imprinted with a legend required
pursuant to the Purchase Agreement.

 

6.            Removal of Legend. Upon request of a holder of a certificate with
the legends required by Section 5 hereof, the Company shall issue to such holder
a new certificate therefor free of any transfer legend, if, with such request,
the Company shall have received an opinion of counsel satisfactory to the
Company in form and substance to the effect that any transfer by such holder of
the Warrant Shares evidenced by such certificate will not violate the Securities
Act or any applicable state securities law.

 

7.            Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise hereunder. Instead, the Company shall round up, as
nearly as practicable to the nearest whole Share, the number of Warrant Shares
to be issued.

 

8.            Rights of Stockholders. Except as expressly provided herein, the
Holder, as such, shall not be entitled to vote or be deemed the holder of the
Warrant Shares or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value,
consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or otherwise until this Warrant shall have been exercised and the
Warrant Shares purchasable upon the exercise hereof shall have been issued, as
provided herein.

 

   

 

 

9.            Transferability.

 

(a)          Transferability. This Warrant and all rights hereunder (including,
without limitation, any registration rights) are transferable, in whole or in
part, upon surrender of this Warrant at the principal office of the Company or
its designated agent and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. In connection with any transfer other than pursuant
to an effective Registration Statement or Rule 144, to the Company or to an
Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b) of the Purchase Agreement, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of the Purchase Agreement and shall
have the rights and obligations of a Purchaser under the Purchase Agreement.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees,
as applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. Notwithstanding anything herein to the contrary, the
Holder shall not be required to physically surrender this Warrant to the Company
unless the Holder has assigned this Warrant in full, in which case, the Holder
shall surrender this Warrant to the Company within three (3) Trading Days of the
date the Holder delivers an assignment form to the Company assigning this
Warrant in full. The Warrant, if properly assigned in accordance herewith, may
be exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.

 

(b)          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 9(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original issuance date of this Warrant and shall be
identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.

 

(c)          Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

10.          Miscellaneous.

 

(a)          This Warrant and disputes arising hereunder shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules. Any action brought by either party
against the other concerning the transaction contemplated by this Warrant shall
be brought only in the state courts of Delaware or in the federal courts located
in the state of Delaware. The parties to this Warrant hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Holder waive trial by jury.

 

(b)          The headings in this Warrant are for purposes of reference only,
and shall not limit or otherwise affect any of the terms hereof.

 

(c)          The covenants of the respective parties contained herein shall
survive the execution and delivery of this Warrant.

 

(d)          The terms of this Warrant shall be binding upon and shall inure to
the benefit of any successors or permitted assigns of the Company and of the
Holder and of the Warrant Shares issued or issuable upon the exercise hereof.

 

(e)          This Warrant and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subject hereof.

 

(f)          The Company shall not, by amendment of its Certificate of
Incorporation or Bylaws, or through any other means, directly or indirectly,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant and shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder contained herein
against impairment.

 

   

 

 

(g)          Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company, or, in the case of
any such mutilation, upon surrender and cancellation of such Warrant, the
Company, at its expense, will execute and deliver to the Holder, in lieu
thereof, a new Warrant of like date and tenor.

 

(h)          This Warrant and any provision hereof may be amended, waived or
terminated only by an instrument in writing signed by the Company and the
Holder.

 

(i)          The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant. The Company acknowledges that a breach by
it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
holder of this Warrant shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

  DARIOHEALTH CORP.         By:       Name:     Title:

 

   

 

 

Exhibit A

 

NOTICE OF EXERCISE

 

TO:DarioHealth Corp., attention: President

 

The undersigned hereby elects to purchase the below referenced shares (the
“Warrant Shares”) of Common Stock of DarioHealth Corp. (the “Company”) pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
purchase price of such Warrant Shares in full. Payment of the purchase price is
being made by:

 

____________  a cash exercise with respect to _________________ Warrant Shares.

 

____________  if permitted, the cancellation of such number of Warrant Shares as
is necessary, in accordance with the formula set forth in subsection 2(d), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(d).

 

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:

 

1.Name: __________________________________________________

2.Address: ________________________________________________

3.DWAC Instructions (if applicable): ___________________________________________

 

The undersigned hereby represents and warrants the following:

 

(a)           It (i) has such knowledge and experience in financial and business
affairs that he/she/it is capable of evaluating the merits and risks involved in
purchasing the Warrant Shares, (ii) is able to bear the economic risks involved
in purchasing the Warrant Shares, and (iii) is a “non-US person” as defined in
Regulation S or an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) promulgated under the Securities Act of 1933, as
amended;

 

(b)           In making the decision to purchase the Warrant Shares, it has
relied solely on independent investigations made by it and has had the
opportunity to ask questions of, and receive answers from, the Company
concerning the Warrant Shares, the financial condition, prospective business and
operations of the Company and has otherwise had an opportunity to obtain any
additional information, to the extent that the Company possess such information
or could acquire it without unreasonable effort or expense;

 

(c)           Its overall commitment to investments that are not readily
marketable is not disproportionate to its net worth and income, and the purchase
of the Warrant Shares will not cause such overall commitment to become
disproportionate; it can afford to bear the loss of the purchase price of the
Warrant Shares;

 

(d)           It has no present need for liquidity in its investment in the
Warrant Shares; and

 

(e)           It acknowledges that the transaction contemplated in connection
with the purchase of the Warrant Shares has not been reviewed or approved by the
Securities and Exchange Commission or by any administrative agency charged with
the administration of the securities laws of any state, and that no such agency
has passed on or made any recommendation or endorsement of any of the securities
contemplated hereby.

 

      (Signature and Date)

 

   

 

 

Exhibit C

 

Company Wiring Instructions

 

Bank Leumi USA - ABA# 026 00 2794

Account Name - DarioHealth Corp.

Account No - 22-660127-18

Swift LUMIUS3N

Bank address - 579 Fifth Avenue 5th Floor | New York

 

 C-1 

 

 

Exhibit D-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

DarioHealth Corp.
9 Halamish Street
Caesarea Industrial Park, Israel 3088900

 

In connection with my purchase of a certain securities (“Securities”) of
DarioHealth Corp., a Delaware corporation (the “Company”), I, the undersigned
subscriber (“I” or “Investor”) understand that the offer and sale of the
Securities to me is contingent upon my status as an “Accredited Investor” as
defined pursuant to the terms of the Securities Act of 1933, as amended (the
“Act”). In connection with the purchase, I have reviewed and completed the
Accredited Investor Questionnaire set forth below:

 

As of the date hereof, the Investor is (check all appropriate categories):

 

¨     A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds $1,000,000. When
determining net worth for purposes of Rules 215 and 501(a)(5) of the Act, the
value of an individual’s primary residence should be excluded. The value of the
primary residence is determined by subtracting from the estimated fair market
value of the property, the amount of debt secured by the property up to the
estimated fair market value;

 

¨     A natural person who had individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year. Individual income is defined as
adjusted gross income (as reported for federal income tax purposes), less any
income earned by a spouse or from property owned by a spouse, increased by the
following amounts (not attributable to a spouse): (i) the amount of any tax
exempt interest income received, (ii) the amount of losses claimed a limited
partner in a limited partnership, and (iii) any deductions claimed for
depletion.

 

¨     A director or an executive officer of the Company.

 

¨     A bank as defined in Section 3(a)(2) of the Securities Act, or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

¨     A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

 

¨     An insurance company as defined in Section 2(13) of the Securities Act;

 

¨     An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;

 

¨     A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

¨     A plan established and maintained by a state, its political subdivisions,
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

 D-1 

 

 

¨     An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000, or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

¨     A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

¨     An organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the Notes, with total assets in
excess of $5,000,000;

 

¨     A trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Notes, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

 

¨     An entity in which all equity owners are accredited investors.

 

In addition, as of this date, I hereby represent and warrant to the Company and
agree as follows:

 

1.I acknowledge that the Securities, and any other securities issuable upon
exercise of any conversion or other rights that are a part of the Securities,
have not been and will not be registered under the Act, and are being offered
and sold under one or more of the exemptions from registration provided for in
Sections 4(a)(2), as well as Regulation D promulgated under the Act. I further
acknowledge that the Securities have not been qualified under any state
securities laws in reliance on an exemption from qualification. I also
acknowledge that the Company is relying on the truth and accuracy of my
representations, warranties, and acknowledgments made in this Questionnaire in
offering the Securities for sale without registering them under the Act or
qualifying them under applicable state securities laws.

 

2.If a natural person, I am a citizen of the United States, and at least 18
years of age. I am a bona fide resident and domiciliary (not a temporary or
transient resident) of the state indicated on the signature page hereto, and
have no present intention of becoming a resident of any other state or
jurisdiction.

 

3.I understand that (i) an investment in the Securities is suitable only for an
investor who is able to bear the economic consequences of losing his or her
entire investment; (ii) an investment in the Securities is speculative and
involves a high degree of risk of loss; and (iii) there are substantial
restrictions on the transferability of the Securities, and accordingly, it may
not be possible to liquidate my investment in the Securities in the case of an
emergency.

 

4.I have the financial ability (i) to bear the economic risk of my investment in
the Securities; (ii) to hold the Securities for an indefinite period of time;
and (iii) currently to afford a complete loss of my investment in the Securities
without experiencing any undue financial difficulties, and my commitments to all
speculative investments (including my investment in the Securities) are
reasonable in relation to my net worth and annual income.

 

5.I acknowledge that this transaction has not been reviewed or scrutinized by
the Securities and Exchange Commission or by any administrative agency charged
with the administration of the securities laws of any state, and that no such
agency has passed on or made any recommendation or endorsement of the
Securities.

 

6.I am acquiring the Securities in good faith solely for my personal account (or
a trust account if I am a trustee), for investment purposes only, and not with a
view to any sale, distribution, subdivision, or fractionalization of the
Securities, in whole or in part.

 

7.I acknowledge that the Securities, and any other securities issuable upon
exercise of any conversion or other rights that are a part of the Securities,
are and will be “restricted securities” within the meaning of Rule 144
promulgated under the Act; that the Securities are not and will not be
registered under the Act and must be held indefinitely unless they are
subsequently registered under the Act and qualified under any applicable state
and foreign securities laws, or unless an exemption from registration or
qualification is available. I understand the resale limitations imposed by the
Act and am familiar with Rule 144, as presently in effect, and the conditions
that must be met in order for that Rule to be available for the resale of
“restricted securities”.

 

 D-2 

 

 

8.I agree not to sell, convey, transfer, pledge, hypothecate, or otherwise
dispose of (“Transfer”) any of the Securities unless (i) the Securities to be
Transferred have been registered under the Act and qualified under any
applicable state and foreign securities laws, or (ii) I have notified the
Company of the proposed Transfer, and I have presented the Company with a
written opinion of counsel satisfactory to the Company or a “no-action” or
interpretive letter from the Securities and Exchange Commission stating that
registration is not required under the circumstances of the proposed Transfer,
and counsel to the Company shall have concurred with the opinion of my counsel
or the applicability of the no-action or interpretive letter; provided that no
Transfer of any of the Securities shall be permitted except in compliance with
the terms and conditions of any agreement between me and the Company imposing
restrictions on the Transfer of the Securities.

 

9.I agree to indemnify and hold harmless the Company, its officers and
directors, and any of its affiliates, associates, agents, or employees from and
against any and all loss, damage, or liability (including costs and attorneys’
fees) due to or arising out of a breach of any representation, warranty, or
acknowledgment made by me in this Questionnaire.

 

10.The representations, warranties, acknowledgments, and agreements set forth in
this Questionnaire and the Securities Purchase Agreement shall survive both (i)
my purchase and the Company’s issuance and delivery of the Securities, and (ii)
my death or disability, and will be binding upon my heirs, executors,
administrators, successors, and assigns.

 

Investor is an entity, sign here:             (Name of entity)         By:    
Name:     Title:           Address:                                            
  If Investor is an individual, sign here:         Signature:           Print
Name:            Address:                      

 

 D-3 

 

 

Exhibit D-2

 

NON U.S. PERSON REPRESENTATIONS

 

Each Purchaser indicating that it is not a U.S. person, severally and not
jointly, further represents and warrants to the Company as follows:

 

  1. At the time of (a) the offer by the Company and (b) the acceptance of the
offer by such person or entity, of the Securities, such person or entity was
outside the United States.

 

  2. Such person or entity is acquiring the Securities for such Purchaser’s own
account, for investment and not for distribution or resale to others and is not
purchasing the Securities for the account or benefit of any U.S. person, or with
a view towards distribution to any U.S. person, in violation of the registration
requirements of the Securities Act.

 

  3. Such person or entity will make all subsequent offers and sales of the
Securities either (x) outside of the United States in compliance with Regulation
S; (y) pursuant to a registration under the Securities Act; or (z) pursuant to
an available exemption from registration under the Securities Act. Specifically,
such person or entity will not resell the Securities to any U.S. person or
within the United States prior to the expiration of a period commencing on the
Closing Date and ending on the date that is one year thereafter (the
“Distribution Compliance Period”), except pursuant to registration under the
Securities Act or an exemption from registration under the Securities Act.

 

  4. Such person or entity has no present plan or intention to sell the
Securities in the United States or to a U.S. person at any predetermined time,
has made no predetermined arrangements to sell the Securities and is not acting
as a distributor of such securities.

 

  5. Neither such person or entity, its affiliates nor any person acting on
behalf of such person or entity, has entered into, has the intention of entering
into, or will enter into any put option, short position or other similar
instrument or position in the U.S. with respect to the Securities at any time
after the Closing Date through the Distribution Compliance Period except in
compliance with the Securities Act.

 

  6. Such person or entity consents to the placement of a legend on any
certificate or other document evidencing the Securities substantially in the
form set forth in Section 4.1.

 

  7. Such person or entity is not acquiring the Securities in a transaction (or
an element of a series of transactions) that is part of any plan or scheme to
evade the registration provisions of the Securities Act.

 

  8. Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.

 

  9. Such person or entity has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the Securities.

 

  10. Such person or entity understands the various risks of an investment in
the Securities and can afford to bear such risks for an indefinite period of
time, including, without limitation, the risk of losing its entire investment in
the Securities.

 

  11. Such person or entity has had access to the Company’s publicly filed
reports with the Commission and has been furnished during the course of the
transactions contemplated by this Agreement with all other public information
regarding the Company that such person or entity has requested and all such
public information is sufficient for such person or entity to evaluate the risks
of investing in the Securities.

 

  12. Such person or entity has been afforded the opportunity to ask questions
of and receive answers concerning the Company and the terms and conditions of
the issuance of the Securities.

 

 D-1 

 

 

  13. Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

 

  14. Such person or entity will not sell or otherwise transfer the Securities
unless either (A) the transfer of such securities is registered under the
Securities Act or (B) an exemption from registration of such securities is
available.

 

  15. Such person or entity represents that the address furnished on its
signature page to this Agreement is the principal residence if he is an
individual or its principal business address if it is a corporation or other
entity.

 

  16. Such person or entity understands and acknowledges that the Securities
have not been recommended by any federal or state securities commission or
regulatory authority, that the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any information concerning the Company
that has been supplied to such person or entity and that any representation to
the contrary is a criminal offense.

 

 D-2 

 

 

Annex A

 

DARIOHEALTH CORP.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of DarioHealth Corp., a Delaware corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Shares, in accordance with
the terms of the Securities Purchase Agreement (the “Securities Rights
Agreement”) to which this document is annexed. A copy of the Securities Purchase
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Securities Purchase Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.Name.

 

  (a) Full Legal Name of Selling Stockholder      

  

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:      

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):      

  

2. Address for Notices to Selling Stockholder:

 

      Telephone:   Fax:   Contact Person:   

 

   

 

 

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

 

Yes  ¨         No  ¨

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes  ¨         No  ¨

 

  Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

 

Yes  ¨         No  ¨

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes  ¨         No  ¨

 

  Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

  (a) Type and Amount of other securities beneficially owned by the Selling
Stockholder:            

  

5. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

       

 

The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.

 

   

 

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:     Beneficial Owner:  

 

  By:       Name:       Title:  

 

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE TO:

 

   

 